DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
	Claims 1-56 are currently pending and rejected.

Claim Rejection -- 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-8, 12-18, 20-22, 26-33, 34-36, 40-46, 48-50, and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simunovic (Pub. No.: US 2008/0281721), in view of Collas et al. (Pub. No.: US 2010/0114733), Ginsberg et al. (Pub. No.: US 2014/0279688) and Cai et al. (Pub. No.: US 2010/0042525).
 	As per claim 1, 15, 29, and 43, Simunovic teaches an insulated account investment request processing apparatus, comprising:
a memory (see paragraph 0036);
a component collection in the memory, including: an investment request processing component (see paragraph 0017, 0020, 0022, 0024, and 0033);
 	a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the investment request processing component, stored in the memory (see paragraph 0036), to:
 	 obtain, via network, an investment request associated with trading a security from a beneficiary associated with an insulated account (see paragraph 0017, 0020, 0022, and especially 0024, prior art teaches a child may make investment decisions, which must be approved by a parent following all applicable laws and regulations);
 	determine, via processor, investment approval obtaining settings associated with the insulated account (see paragraph 0017, 0020, 0022, and especially 0024, prior art teaches a child may make investment decisions, which must be approved by a parent following all applicable laws and regulations; prior art suggests that laws and regulations regarding to the investment request must be determined in the investment approval process);
 	send, via network, an investment approval notification for a custodian associated with the insulated account in accordance with the investment approval obtaining settings (see paragraph 0017, 0020, 0022, and especially 0024, prior art teaches a child may make investment decisions, which must be approved by a parent following all applicable laws and regulations; prior art suggests that a notification is sent to the parent to obtain investment approval);
 	obtain, via network, an investment approval response indicating approval for trading the security from the custodian (see paragraph 0017, 0020, 0022, and especially 0024, prior art teaches a child may make investment decisions, which must be approved by a parent following all applicable laws and regulations); and
 	generate, via processor, a securities order for the security from the custodian from the insulated account (see paragraph 0017, 0020, 0022, and especially 0024, prior art teaches the child’s investment decision may be implemented using real money upon the parent’s approval, thus prior art suggests generating a securities order to implement the child’s investment decision).
	Examiner notes, Simunovic does not explicitly teach wherein the desired asset request datastructure includes a request identifier, custodial account number, a target asset retailer identifier, an item identifier, a price of the desired item.
	Collas teaches the desired asset request datastructure includes a request identifier, custodial account number, a target asset retailer identifier, an item identifier, a price of the desired item (see paragraph 0033, 0048, and 0058, prior art teaches the payment request data includes information such as “price of the item requested”/price of the desired item, “the name of the item request”/an item identifier, “a transaction identifier”/request identifier, “the payor designated in the payment request”/custodial; paragraph 0028 and 0037 also teach request processing module access “merchant information”/target asset retailer).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Simunovic with teaching from Collas to include the desired asset request datastructure includes a request identifier, custodial account number, a target asset retailer identifier, an item identifier, a price of the desired item.  The modification would have been obvious, because it is merely applying a known technique (i.e. include information necessary for the custodian to approve/declined payment request into the payment request datastructure) to a known system (i.e. trading platform that supports child or insulated account) ready to provide predictable result (i.e. provide necessary information for custodian to approve/decline request request).
	Examiner notes, the combination of Simunovic and Collas does not provide great details regarding to sending an investment approval notification for a custodian and obtaining an investment approval response, even though these features are suggested and arguably inherent.  To support these features were well-known prior to the present invention, Examiner cites Ginsberg et al (Pub. No.: US 2014/0279688).
	Ginsberg teaches determine, via processor, investment approval obtaining settings associated with the insulated account; send, via network, an investment approval notification for a custodian associated with the insulated account in accordance with the investment approval obtaining settings; obtain, via network, an investment approval response indicating approval for trading the security from the custodian; and generate, via processor, a securities order for the security from the custodian from the insulated account (see paragraph 0212, “a parent may specify a rule that a child user must obtain parental consent in order to engage in specific types of activities or transactions.  For example, if a child user requests to purchase a particular DDR (or make a trade having above a specified threshold value), the transaction may stay on hold until a parent approves the transaction.  For example, the system may transmit a message to the parent indicating that the child has requested to purchase the DDR, and in some embodiments, the transaction may be approved and executed only after the parent approves the transaction, e.g. by clicking an appropriate link in the message, or by logging in and manually selecting and approving an indicia corresponding to the transaction”),
	the investment approval obtaining settings including: allowed investment type identifiers, price range for the allowed investment type identifiers, binary approval setting for allowed investment type identifiers within the price range for the investment type identifiers (see paragraph 0120, “maybe restricted for use only to trade common and preferred stock, fixed income instruments, derivate, and/or other investment instruments”; also see paragraph 0213, “parents or other adults may establish a sub-trading account, e.g., for children or minors.  Parents may establish rules and parameters for such accounts—including dollar limits and restrictions on types of transactions”; prior art teaches enabling approved investment settings including allowed investment type and dollar amount; binary approval setting merely means allowing the investment if the parameters meet user setting and disapproving the investment if the parameters are outside of user setting; Ginsberg clearly teaches such binary approval setting);
	wherein the binary approval setting is configured to be set by a custodian via a pre-approval custodian-insulated investment single-action-approval-interface (see paragraph 0213, “parents or other adults may establish a sub-trading account, e.g., for children or minors.  Parents may establish rules and parameters for such accounts”; also see paragraph 0232 for user interface, “User interface module may communicate with users so that user can set up an account…prompt a user to submit preferences concerning other users and accounts”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Simunovic and Collas with teaching from Ginsberg to include determine, via processor, investment approval obtaining settings associated with the insulated account; send, via network, an investment approval notification for a custodian associated with the insulated account in accordance with the investment approval obtaining settings; obtain, via network, an investment approval response indicating approval for trading the security from the custodian; and generate, via processor, a securities order for the security from the custodian from the insulated account, the investment approval obtaining settings including: allowed investment type identifiers, price range for the allowed investment type identifiers, binary approval setting for allowed investment type identifiers within the price range for the investment type identifiers, and wherein the binary approval setting is configured to be set by a custodian via a pre-approval custodian-insulated investment single-action-approval-interface.  Such modification would have been obvious, because they are suggested and arguably inherent in Simunovic.  Furthermore, the modification would have been obvious, because it is merely applying a known technique (i.e. sending investment approval notification message to a parent and obtain approval notification response, prior to executing a child’s investment request) to a known system (i.e. trading platform that supports child or insulated account) ready to provide predictable result (i.e. utilizing existing networked computer technologies to obtain parental approval, thus enhancing communication efficiency).
Applicant further argued that the claims include a significant technical infrastructure and platform sitting atop a custodial account to obtain and process the necessary approvals to carry-out such a system, and that the cited references do not disclose or suggest the various claimed datastructures.  Examiner disagrees and points out that the claim language does not explicitly define the datastructures to distinguish them from conventional data structures used in the finance industry.  For example, independent claim 1 only recites a “desired asset request datastructure”, an “asset order datastructure”, and a “secure insulated account datastructure”, but the claim language does not provide any detail regarding to the construction of the datastructures nor how they are different from conventional data structures.  The cited references, Simunovic, Collas, and Ginsberg, are computer implemented, and thus they inherently include some sorts of data structures.  Ginsberg teaches sending data structure (which is an alternative terms for computer instructions) over the Internet (see paragraph 0034).  Paragraphs 0039, 0075, 0079, 0086, 0087, and 0096-0100 of Ginsberg all mention the term “data structure”.  Moreover, Applicant’s specification discloses that IAD (or Insulated Account Datastructure) “may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like” (see paragraph 0141).  The specification also discloses that standard data processing techniques may be employed (see paragraph 0151 and 0157) and standard development tools and languages may be used to enable access of information between nodes (see paragraph 0155).  The claimed invention includes the embodiments of using standard datastructures to implement the claimed concept, and the pending claims do not distinguish the recited datastructures from conventional data structures, such as those mentioned in Gingsberg.  Therefore, reciting datastructures in the claims does not overcome the rejection under 35 U.S.C. 103, in view of the cited references.
 	To further support the argument that determining transaction approval obtaining settings associated with a child account was old and well-known, Examiner cites a new reference Cai et al. (Pub. No.: US 2010/0042525).  

	Cai teaches determine, via processor, transaction approval obtaining settings associated with a child account; send, via network, a transaction approval notification for a custodian associated with the child account in accordance with the transaction approval obtaining settings, wherein sending for the transaction approval notification is configured to occur when the determined investment approval obtaining setting is required; obtain, via the network, a transaction approval response when sending for the transaction approval notification is configured to occur; and generate, via processor, a transaction order, wherein generation is configured to occur upon any of: obtained transaction approval response indicating approval, and determined investment approval obtaining settings allowed the desired asset request (see paragraph 0007, 0009, 0036, 0038, and 0049-0050; in particular, see paragraph 0036, prior art teaches employing predefined purchasing rules to determine whether a transaction needs approval from a parent, thus prior art teaches transaction approval obtaining settings; Cai’s system sends a transaction approval notification to parent if the transaction approval settings require parental approval, and authorizes the transaction upon receiving transaction approval from the parent).  Investment transaction is a type of purchasing transaction, thus Cai’s teaching is applicable to the present claims.

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Simunovic and Collas and Gingsberg with teaching from Cai to include determine, via processor, investment approval obtaining settings associated with the secure insulated account datastructure; wherein sending for the investment approval notification is configured to occur when the determined investment approval obtaining setting is required; obtain, via network, an investment approval response indicating approval for trading the security from the custodian when sending for the investment approval notification is configured to occur; and wherein generation is configured to occur upon any of: obtained investment approval response indicating approval, and determined investment approval obtaining settings allowed the desired asset request.  Such modification would have been obvious, because they are suggested and arguably inherent in Simunovic.  Furthermore, the modification would have been obvious, because it is merely applying a known technique (i.e. using predefined rules to determine whether a transaction requires parental approval, sending investment approval notification message to a parent and obtain approval notification response, prior to executing a child’s investment request) to a known system (i.e. trading platform that supports child or insulated account) ready to provide predictable result (i.e. utilizing existing networked computer technologies to obtain parental approval, thus enhancing communication efficiency).
 	As per claim 2, 16, 30, and 44, Simunovic teaches the processor issues instructions from the investment request processing component, stored in the memory, to: determine allowed investments settings associated with the insulated account; and facilitate selection of the security from a set of allowed investment securities specified by the allowed investments settings (see paragraph 0024).
 	As per claim 3, 17, 31, and 45, Simunovic teaches wherein instructions to facilitate selection of the security further comprise instructions to facilitate selection of the security from a list of securities (see paragraph 0024).
 	As per claim 4, 18, 32, and 46, Simunovic teaches wherein instructions to facilitate selection of the security further comprise instructions to facilitate searching for the security (see paragraph 0024, investment research is a well-known feature that is available in any trading platform or search engine).
As per claim 6, 20, 34, and 48, Simunovic suggests wherein the investment approval notification is any of: an email, a mobile app message, a web app message, an SMS message (see paragraph 0024).  Even though Simunovic does not explicitly discloses these communication protocols, they are well-known in the field of computer network communication).
 	As per claim 7, 21, 35, and 49, Simunovic teaches wherein the investment approval notification is simultaneously sent to a plurality of client devices associated with the custodian (see paragraph 0024, sending notification message to a plurality of accounts, such as a plurality of email addresses, of the parent was well-known at the time of invention).
 	As per claim 8, 22, 36, and 50, Simunovic does not explicitly teach wherein the custodian is one of a plurality of custodians associated with the insulated account, and wherein the investment approval obtaining settings specify which of the plurality of custodians are to be sent investment approval notifications.  Examiner argues however, obtaining approval from a plurality of custodians was well-known at the time of invention.
	Ginsberg teaches wherein the custodian is one of a plurality of custodians associated with the insulated account, and wherein the investment approval obtaining settings specify which of the plurality of custodians are to be sent investment approval notifications (see paragraph 0118-0119, especially “a user may propose a trade, and the proposed trade may be electronically communicated to all other group members who may then respond with an approval or rejection of the proposed trade”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Simuniovic with teaching from Ginsberg to include wherein the custodian is one of a plurality of custodians associated with the insulated account, and wherein the investment approval obtaining settings specify which of the plurality of custodians are to be sent investment approval notifications.  The modification would have been obvious, because it is merely applying a known technique (i.e. obtaining approvals from a plurality of custodians for a proposed trade) to a known system (i.e. trading platform that supports child or insulated account) ready to provide predictable result (i.e. allow a plurality of custodians to control the insulated account).
As per claim 12, 26, 40, and 54, Simunovic teaches wherein instructions to generate the securities order further comprise instructions to place the securities order with a securities exchange (see paragraph 0024, prior art teaches implementing the child's investment request with real money upon the parent's approval; it is suggested and arguably inherent that the prior system must then generate a trade order to be sent to a securities exchange in order to execute the trade).
 	As per claim 13, 27, 41, and 55, Simunovic teaches the processor issues instructions from the investment request processing component, stored in the memory, to: update funds balance associated with the insulated account to reflect the amount spent on the securities order (see paragraph 0033-0035).
 	As per claim 14, 28, 42, and 56, Simunovic teaches a parent funds deposit processing component in the component collection, and the processor issues instructions from the parent funds deposit processing component, stored in the memory, to:
 	obtain, via network, a parent funds deposit request (see paragraph 0012 and 0015);
 	determine, via processor, funds allocation for deposit funds associated with the parent funds deposit request (see paragraph 0012 and 0015);
 	allocate, via processor, in accordance with the funds allocation, a first portion of the deposit funds to a checking account associated with the insulated account, wherein funds in the checking account are allocated for making retail purchases (see paragraph 0017, 0020, and 0022);
 	allocate, via processor, in accordance with the funds allocation, a second portion of the deposit funds to a savings account associated with the insulated account, wherein funds in the savings account are allocated for making investments (see paragraph 0017, 0020, and 0022);; and
 	wherein instructions to generate the securities order further comprise instructions to place the securities order using funds in the savings account associated with the insulated account (see paragraph 0017, 0020, and 0022).

Claim 5, 11, 19, 25, 33, 39, 47, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simunovic (Pub. No.: US 2008/0281721), in view of Collas et al. (Pub. No.: US 2010/0114733), Ginsberg et al. (Pub. No.: US 2014/0279688) and Cai et al. (Pub. No.: US 2010/0042525), and further in view of Stern et al. (Pub. No.: US 2014/0379544)
As per claim 5, 19, 33, and 47, Simunovic does not explicitly teach the processor issues instructions from the investment request processing component, stored in the memory, to: calculate the maximum number of shares of the securities that may be bought using funds in the insulated account; and facilitate selection of a desired number of shares of the securities, wherein the desired number of shares does not exceed the calculated maximum number of shares.  Examiner argues however, calculating the maximum number of shares an account can trade was old and well-known in the electronic trading filed.
Stern teaches calculate the maximum number of shares of the securities that may be bought using funds in the insulated account; and facilitate selection of a desired number of shares of the securities, wherein the desired number of shares does not exceed the calculated maximum number of shares (see paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Simunovic with teaching from Stern to include this feature.  The modification would have been obvious, because it is a commonplace feature in most trading platform.  Moreover, the modification would have been obvious, because it is merely applying a known technique (i.e. calculating the maximum number of shares an account can trade using simple mathematical formula) to a known system (i.e. trading platform that supports child or insulated account) ready to provide predictable result (i.e. use computer as tool to perform simple calculation and reduce mental processing).
As per claim 11, 25, 39, and 53, Simunovic does not explicitly teach the processor issues instructions from the investment request processing component, stored in the memory, to: verify availability of funds for the securities order in the insulated account.  Examiner argues however, verifying availability funds for trading order was a standard feature in most trading platforms.
Stern teaches verify availability of funds for the securities order in the insulated account (see paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Simunovic with teaching from Stern to include this feature.  The modification would have been obvious, because it is a commonplace feature in most trading platform.  Moreover, the modification would have been obvious, because it is merely applying a known technique (i.e. verify availability of funds for the securities order in the insulated account) to a known system (i.e. trading platform that supports child or insulated account) ready to provide predictable result (i.e. use computer as tool to perform simple calculation and reduce mental processing).

Claim 9, 10, 23, 24, 37, 38, and 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simunovic (Pub. No.: US 2008/0281721), in view of Collas et al. (Pub. No.: US 2010/0114733), Ginsberg et al. (Pub. No.: US 2014/0279688) and Cai et al. (Pub. No.: US 2010/0042525), and further in view of Waelbroeck et al. (Pub. No.: US 2009/0089199).
	As per claim 9, 23, 37, and 51, Simunovic does not teach the processor issues instructions from the investment request processing component, stored in the memory, to: determine price swing protection settings associated with the insulated account; determine that price swing protection for the security has been triggered in accordance with the price swing protection settings; and send a first price swing protection notification for the custodian.
	Waebroeck teaches determine price swing protection settings associated with the insulated account; determine that price swing protection for the security has been triggered in accordance with the price swing protection settings; and send a first price swing protection notification for the custodian (see paragraph 0019 and 0039, volatility protection is the same as price swing protection; prior art teaches providing alert if triggering conditions have been met).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Simunovic with teaching from Waebroeck to include determine price swing protection settings associated with the insulated account; determine that price swing protection for the security has been triggered in accordance with the price swing protection settings; and send a first price swing protection notification for the custodian.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing prince swing protection and alerting users when conditions are triggered) ready to provide predictable result (i.e. preventing trade from being executed in volatile market).
 	As per claim 10, 24, 38, and 52, Simunovic does not teach the processor issues instructions from the investment request processing component, stored in the memory, to: send a second price swing protection notification for the beneficiary.
 	Waebroeck teaches send a second price swing protection notification for the beneficiary (see paragraph 0019 and 0039, volatility protection is the same as price swing protection; prior art teaches providing alert if triggering conditions have been met).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Simunovic with teaching from Waebroeck to include send a second price swing protection notification for the beneficiary.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing prince swing protection and alerting users when conditions are triggered) ready to provide predictable result (i.e. informing user).

Response to Remarks
	 In the response filed on 02/16/2021, Applicant amended all independent claims by adding new limitations, “the investment approval obtaining settings including: allowed investment type identifiers, price range for the allowed investment type identifiers, binary approval setting for allowed investment type identifiers within the price range for the investment type identifiers; wherein the binary approval setting is configured to be set by a custodian via a pre-approval custodian-insulated investment single-action-approval-interface”.  Applicant points to Figure 10 and 13, which do not appear to disclose investment approval setting, but a simple website interface for setting account purchase restriction.  Such limitations are common in the computer and banking arts.  Examiner also points out that the cited reference, Ginsberg et al. (Pub. No.: US 2014/0279688), also teaches these limitations (see paragraph 0120, “maybe restricted for use only to trade common and preferred stock, fixed income instruments, derivate, and/or other investment instruments”; also see paragraph 0213, “parents or other adults may establish a sub-trading account, e.g., for children or minors.  Parents may establish rules and parameters for such accounts—including dollar limits and restrictions on types of transactions”; prior art teaches enabling approved investment settings including allowed investment type and dollar amount; binary approval setting merely means allowing the investment if the parameters meet user setting and disapproving the investment if the parameters are outside of user setting; Ginsberg clearly teaches such binary approval setting; also see paragraph 0232 for user interface, “User interface module may communicate with users so that user can set up an account…prompt a user to submit preferences concerning other users and accounts”).  For this reason, Examiner maintains the ground of rejection under 35 U.S.C. 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                                                                            
MAR-2021